Gillett, J.
— This action was instituted by appellant to recover damages from appellees. The latter, by their respective counsel, severally demurred to the amended complaint for want of facts. After setting out the several demurrers mentioned, the record contains the following entry: “And the court, after being fully advised in the premises, sustains the separate demurrer of each defendant, to which ruling of the court the plaintiff at the time excepts.”
Each demurrer presented the question as to the sufficiency of the amended complaint as against the demurring defendant. The entry therefore involves two rulings. An exception must be directed against a designated ruling. It is not competent to reserve exceptions in gross. City of South Bend v. Turner, 156 Ind. 418, 54 L. R. A. 396, 83 Am. St. 200; Walter v. Walter, 117 Ind. 247; Johnson v. McCulloch, 89 Ind. 270; Leyner v. State, 8 Ind. 490; Wilson v. Wolfer, 8 Ind. 398; Elliott, App. Proc., §§787, 789. The assignments of error are all predicated on said rulings on demurrer,' and it therefore follows that there is no basis for an inquiry into the correctness of the judgment below.
Judgment affirmed.